Citation Nr: 1218109	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II (diabetes). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.   

These matters came before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified before the undersigned Veterans Law Judge in an April 2011 Travel Board hearing.  A transcript of the hearing is of record. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Issues regarding service connection for lung and neuropathy disorders were raised by the Veteran in a statement of record dated in May 2011.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran experienced or witnessed events that involved actual or threatened death or serious injury to him or others while stationed in Vietnam and has been diagnosed with PTSD based upon those experiences. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Veterans Claims Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. 

The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141   (1997). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. 

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the Veteran seeks service connection for PTSD.  Medical evidence of record dated from July 2007 indicates that VA treating physicians have diagnosed him with PTSD; however, service treatment records (STRs) reflect no complaints of, treatment for, or diagnosis related to acquired psychiatric disorders during service.  Although he noted sleep difficulties on his November 1966 separation Report of Medical History, that report, and the November 1966 separation Report of Medical Examination found no psychological or psychiatric disorders.  Moreover, the DD Form 214 and other service personnel records indicate that his military occupation was a mechanic and that he served in the Republic of Vietnam. 

The Veteran asserts that he incurred PTSD during service in Vietnam as a result of experiencing several stressors.  In a statement received in August 2006, he indicated that he "was involved in a firefight by a river.  Choppers were called in to disperse fire.  I saw many wounded and casualties."  In statements dated in December 2007, he reiterated his earlier statement, adding that his "camp was fired upon" and that "there was a lot of artillery fire above us."  He indicated that a nearby village "was destroyed including the local bridge."  

In April 2009, he added that he experienced a stressor when "we went to look for a convoy that was late getting back to the base.  They were pinned down with enemy fire.  We provided support."  He also stated that "base camp came under heavy artillery and munitions fire.  We returned small arms fire.  There were 6 casualties that night."  

During an April 2011 Board hearing, the Veteran offered additional details regarding his stressors.  He testified that he underwent small arms fire and grenade attacks near his base in "Qui Nhon" in late 1965.  He noted that a few weeks later he underwent additional small arms fire, and that "they blew up the ammo dump[.]"  He also testified that in early 1966, near "Happy Valley," his unit was attacked by the Qui Nhon River and that allied helicopters flew in to assist his unit.  In mid 1966, he reflected that his unit was attacked in "Dak To."  He indicated that "they called in heavy, heavy artillery and they fired over us and destroyed half the village and then blew up the bridge that was leading into the village.  And we took heavy fire that night from not only the river, but from the right flank also."  

He stated that, also in mid 1996, he was involved in a search and rescue operation for missing comrades.  He noted that his unit found the missing comrades, and participated with them in repelling an enemy attack.  He reflected there were no casualties from that encounter.  Finally, he stated that he underwent an additional stressor in the days prior to his departure from Vietnam.  He indicated "we came under heavy attack at the base camp" to which he was stationed near "Qui Nhon."  

The record also contains a lay statement to the Veteran from a fellow service member.  This witness wrote that, "[d]uring the time I was with you at the 578th there were several cases of incoming fire which we supported at base camp" and that, "I do recall at least 1 situation at the south end (entrance to the base) a heavy input of munitions . . . [which ] went on for several hours."  

In an attempt to verify the Veteran's stressors, the RO obtained reports from the Joint Services Records Research Center (JSRRC).  An April 2009 memorandum of record indicates that JSRRC concluded that the "history did not substantiate the claim[.]"  The response appeared to rely on the absence of evidence of deaths or casualties at the base the Veteran was assigned to; however, the JSRRC response did note "that there had been several mine explosions and grenade throwing incidents at personnel, installations, and equipment[.]"  

A December 2009 memorandum indicated that JSRRC did not research the Veteran's claim to have participated in a search and rescue operation, but did research his claim to having undergone an artillery attack which caused 6 casualties.  The memorandum indicated that JSRRC could find no evidence indicating that his unit engaged in combat with the enemy or sustained casualties.  These findings were reiterated in an August 2009 letter from JSRRC.  However, a memorandum included with that letter indicated that his unit did undergo a mortar attack in April 1966 for which there were no reports of injuries or damages.   

In sum, VA medical personnel - to include the Veteran's treating psychiatrist - have diagnosed him with PTSD.  He maintains that he underwent various stressors in Vietnam which led to PTSD.  Independent research conducted by JSRRC does not support his claim, however.  

Nevertheless, the Board finds that service connection for PTSD warranted in this case.  As noted above, the criteria for service connection for PTSD was liberalized in July 2010.  As of that date, if a stressor is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In this case, each element of the revised regulation is met.  First, the Veteran has been diagnosed with PTSD.  The record contains treatment records and reports from his treating VA psychiatrist, dated between July 2007 and March 2011, which clearly note the diagnosis of PTSD.  

Second, the Veteran was stationed in Vietnam and, while not directly involved in combat, the evidence indicates that his unit at some point was subjected to enemy fire.  He has offered lay statements to that effect which support his contention.  Even JSRRC, which largely undercuts his stressor statements, has corroborated his claim to having been in a location that underwent hostile fire.  Thus, the Board finds that the Veteran was confronted with an event involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others.  

Third, the Veteran's treating VA psychiatrist related the Veteran's PTSD to his stressful experiences in Vietnam.  Though the physician did not, in his several supportive letters and reports of record, specifically describe any particular stressor offered by the Veteran, he did clearly state in March 2011 that PTSD was "more likely than not related to his experience" in Vietnam.  As this physician treated the Veteran's PTSD for several years, the Board can fairly infer that the claimed stressors were known to this physician at the time of his statement, and therefore likely formed the basis of his supportive opinion.  

Fourth, while the JSRRC reports do not endorse the Veteran's claim, these reports alone do not comprise clear and convincing evidence that that the claimed stressor and symptoms were not consistent with the places, types, and circumstances of the Veteran's service in Vietnam.  Rather, as already noted, the reports support the claim to a certain extent.    

In sum, the Board finds that the Veteran underwent a stressful and traumatic incident in service and that he has been diagnosed with PTSD based at least in part on that incident.  Therefore, service connection is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

Service connection for PTSD is granted.  


REMAND

In July 2007, VA awarded service connection for diabetes.  The Veteran contends that hypertension, diagnosed in the mid-2000s, around the time his diabetes had been diagnosed, is secondary to his diabetes.  The record contains two medical opinions addressing the Veteran's contention.  

The first is an October 2008 VA opinion finding that hypertension was not related to diabetes.  This examiner, however, offered no rationales.  The second opinion was offered by a private physician and in a May 2011 letter.  This physician clearly stated that, "it is as likely as not that [the Veteran's] hypertension is secondary to his diabetes[.]"  In support, the physician cited a "large body of medical evidence" connecting the two disorders.  

This examiner, however, does not demonstrate in his opinion a familiarity with the Veteran's health condition, or with the claims file that details his diabetes and hypertension.  As with the October 2008 VA opinion, the May 2011 is not of sufficient probative value on which to decide the claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board further notes that, although notification letters dated in July and August 2006 were issued in this matter, neither letter sufficiently notifies the Veteran regarding claims for secondary service connection, to include amendments made to 38 C.F.R. § 3.310 since he filed his claim.   

As such, the Board finds additional notification and medical inquiry warranted here.  Accordingly, the case is REMANDED for the following actions:

1.  Provide correct and legally sufficient notice to the Veteran regarding 38 C.F.R. § 3.310 and an amendment to that regulation, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006). 

2.  Obtain clinical records from the St. Albans VA medical facility at which the Veteran has received treatment for the period from November 2011 to the present and associate them with the claims file. 

3.  Schedule the Veteran for an appropriate examination in order to more accurately determine the nature and etiology of his hypertension.    

All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

The examiner is asked to render an opinion of whether (1) it is at least as likely as not (to at least a 50-50 degree of probability) that hypertension is caused by the service-connected diabetes; or (2) it is at least as likely as not that the hypertension is aggravated by the service-connected diabetes.  

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  In addition, a notation to the effect that this record review has taken place must be included in the examination report.  

The Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, advise him that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim. 

4.  Thereafter, readjudicate the claim.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2010.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


